Order entered February 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00035-CV

                            IN RE PATRICIA KENNEDY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-15332

                                            ORDER
                          Before Justices Brown, Schenck, and Reichek

       Before the Court is real party in interest William McPherson d/b/a Chick-Fil-A at Inwood

Road’s motion to dismiss relator’s petition for writ of mandamus. We DENY the motion as moot

in light of the Court’s opinion of this date denying relator’s petition for writ of mandamus.


                                                       /s/   DAVID J. SCHENCK
                                                             JUSTICE